            Case 6:21-bk-00101-KSJ         Doc 18    Filed 02/12/21   Page 1 of 4

                          UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

TERRY A. MCLEES,                                                 Case No: 6:21-bk-00101
                                                                 Chapter 13

Debtor.
_______________________________ /

             DEBTOR'S RESPONSE TO SECURED CREDITOR'S OBJECTION
           TO CONFIRMATION OF DEBTOR'S CHAPTER 13 PLAN (Doc. No. 17)

COMES NOW the Debtor, TERRY A. MCLEES, by and through undersigned counsel, and

states the following:

       1. The Debtor filed a Petition under Title 11, Chapter 13 of the United States Code on

           January 12, 2021 ("Petition Date”).

       2. The Debtor filed her Chapter 13 plan on January 12, 2021 (Doc. No. 5).

       3. Secured Creditor, U.S. Bank National Association, As Trustee For MASTR Asset-

           Backed Securities Trust 2005-FRE1 Mortgage Pass-Through Certificates, Series

           2005-FRE1 ("Secured Creditor”), filed its Objection to Confirmation of Debtor's

           Chapter 13 Plan on February 3, 2021 (Doc. No. 17).

       4. Secured Creditor's Objection states “It is anticipated that Secured Creditor’s claim

           will show the pre-petition arrearage due Secured Creditor is $34,543.46, whereas the

           Plan proposes to pay only $30,000.00.”

       5. Secured Creditor filed its Proof of Claim (Claim No. 3) on February 11, 2021,

           showing an arrearage of $29,683.14.



WHEREFORE, the Debtor respectfully requests that this Court enter an order overruling

Secured Creditor's Objection to Confirmation of Debtor's Chapter 13 Plan, and for such other

and further relief as the Court deems appropriate.
            Case 6:21-bk-00101-KSJ          Doc 18     Filed 02/12/21      Page 2 of 4

                                  CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the above has been provided via U.S. mail
or via electronic means to all creditors and interested parties on the attached matrix, this 12th day
of February, 2021.

                                              /s/ Matthew R. Gross
                                              MATTHEW R. GROSS, J.D.
                                              Florida Bar No.: 49863
                                              Attorney for Debtor
                                              Fresh-Start.Law, P.A.
                                              1101 Douglas Ave. Ste. 1000
                                              Altamonte Springs, FL 32714
                                              Phone (407) 403-5936
                                              Fax (407) 842-7248
                                              mrg@first.law
                                 Case 6:21-bk-00101-KSJ       Doc 18         Filed 02/12/21   Page 3 of 4
Label Matrix for local noticing                Terry A. McLees                                 U.S. Bank National Association, As Trustee F
113A-6                                         717 Butter Fly Creek Drive                      Robertson, Anschutz, Schneid & Crane LLC
Case 6:21-bk-00101-KSJ                         Ocoee, FL 34761-3149                            6409 Congress Ave., Suite 100
Middle District of Florida                                                                     Boca Raton, FL 33487-2853
Orlando
Fri Feb 12 10:54:30 EST 2021
53 Bank Na                                     AdventHealth Imaging                            AdventHealth Med Grp Central FL
Fifth Third Center                             PO Box 964556                                   PO Box 14099
Cincinnati, OH 45202-0000                      Orlando, FL 32886-0001                          Belfast, ME 04915-4034



AdventHealth Med Grp Central FL                AdventHealth Orlando                            Ccs/Bryant State Bank
PO Box 864552                                  PO Box 865516                                   500 E 60th St N
Orlando, FL 32886-4552                         Orlando, FL 32886-5516                          Sioux Falls, SD 57104-0478



Credit One Bank Na                             Equifax                                         Experian
Po Box 98875                                   P.O. Box 740241                                 955 American Lane
Las Vegas, NV 89193-8875                       Atlanta, GA 30374-0241                          Schaumburg, IL 60173-4998



Florida Department of Revenue                  Internal Revenue Service                        Jewett Orthopaedic Clinic
Bankruptcy Unit                                P.O. Box 7346                                   PO Box 8885
Post Office Box 6668                           Philadelphia, PA 19101-7346                     Winter Park, FL 32790-8885
Tallahassee FL 32314-6668


MERRICK BANK -                                 Merrick                                         Midland Funding
Resurgent Capital Services                     55 East Ames Ct                                 320 E Big Beaver Rd Ste
PO Box 10368                                   Plainview, NY 11803-2304                        Troy, MI 48083-1238
Greenville, SC 29603-0368


National Credit Adjusters                      North American Credit Services                  Orange County Tax Collector
PO Box 3023                                    PO Box 182221                                   PO Box 545100
327 W 4th Ave                                  Chattanooga, TN 37422-7221                      Orlando FL 32854-5100
Hutchinson, KS 67501-4842


PHH Mortgage Corporation -                     PHH Mortgage Services                           Portfolio
Attn: Bankruptcy Department                    PO 5452                                         120 Corporate Blvd, Ste 1
PO Box 24605                                   Mount Laurel, NJ 08054-5452                     Norfolk, VA 23502-4952
West Palm Beach, FL 33416-4605


Portfolio Recov Assoc                          Sunbelt Crdt                                    TransUnion
150 Corporate Blvd                             C/O Security Finance Pob 3146                   P.O. Box 1000
Norfolk, VA 23502-4952                         Spartanburg, SC 29304-3146                      Chester, PA 19016-1000



US Anesthesia Partners of Florida              US Bank c/o                                     US Bank c/o Robert McLain
PO Box 744573                                  McCabe Weisberg and Conway LLC                  McCabe Weisberg and Conway LLC
Atlanta, GA 30374-4573                         500 South Australian Ave Ste 1000               500 South Australian Ave Ste 1000
                                               West Palm Beach, FL 33401-6220                  West Palm Beach, FL 33401-6220
                              Case 6:21-bk-00101-KSJ                Doc 18        Filed 02/12/21       Page 4 of 4
Webbnk/Fhut                                          Laurie K Weatherford +                               United States Trustee - ORL7/13 7 +
6250 Ridgewood Roa                                   Post Office Box 3450                                 Office of the United States Trustee
Saint Cloud, MN 56303-0820                           Winter Park, FL 32790-3450                           George C Young Federal Building
                                                                                                          400 West Washington Street, Suite 1100
                                                                                                          Orlando, FL 32801-2210

Matthew R Gross +                                    Christopher P Salamone +
Matthew R Gross, J.D., P.A.                          Robertson, Anschutz, Schneid, Crane
1101 Douglas Avenue, Suite 1000                      6409 Congress Avenue, Suite 100
Altamonte Springs, FL 32714-2033                     Boca Raton, FL 33487-2853




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Karen S. Jennemann                                (d)Internal Revenue Service -                        (u)Note: Entries with a ’+’ at the end of the
Orlando                                              Post Office Box 7346                                 name have an email address on file in CMECF
                                                     Philadelphia PA 19101-7346                           -------------------------------------------
                                                                                                          Note: Entries with a ’-’ at the end of the
                                                                                                          name have filed a claim in this case

End of Label Matrix
Mailable recipients     34
Bypassed recipients      3
Total                   37
